Exhibit 10.1
RETENTION BONUS AGREEMENT
     This Retention Bonus Agreement (the “Agreement”) is entered into as of
February 24, 2011 by and between Calavo Growers, Inc., a California corporation
(“Calavo”), and Lecil E. Cole (“Mr. Cole”).
RECITALS
     A. Mr. Cole has served as Calavo’s Chief Executive Officer and President
since February 1999. Mr. Cole also serves as Calavo’s Chairman of the Board of
Directors.
     B. Calavo’s Compensation Committee and Board of Directors (with Mr. Cole
abstaining from voting on matters pertaining to Calavo’s approval and execution
of this Agreement) have determined that Mr. Cole has made extraordinary
contributions to Calavo’s financial success since February 1999 and that it is
in the best interests of Calavo and its shareholders to encourage Mr. Cole to
continue to serve as Calavo’s Chief Executive Officer, President, and Chairman
of the Board of Directors.
     C. Calavo’s Compensation Committee and Board of Directors believe that, in
order to encourage Mr. Cole to continue his employment with Calavo, it is in the
best interests of Calavo and its shareholders to pay Mr. Cole a retention bonus
of $100,000 for each of the four quarters in the fiscal year ending October 31,
2011 in which Mr. Cole continues to serve as Calavo’s Chief Executive Officer
and President as of the last day of the fiscal quarter.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, Calavo and Mr. Cole hereby agree as follows:
     1. For each fiscal quarter during Calavo’s fiscal year ending October 31,
2011, if Mr. Cole is employed as Calavo’s Chief Executive Officer and President
on the last day of the fiscal quarter. Mr. Cole shall receive a retention bonus
payment of $100,000, subject to Calavo’s right to make customary and applicable
deductions and withholdings for federal and state taxes, FICA, and Medicaid.
Calavo shall pay each $100,000 bonus payment to Mr. Cole as promptly as possible
following the completion of the applicable fiscal quarter. No bonus payment
shall be owed to Mr. Cole under this Agreement if he was not employed as
Calavo’s Chief Executive Officer and President as of the last day of the
applicable fiscal quarter.
     2. The bonus payment by Calavo to Mr. Cole that was made on or about
February 1, 2011 shall be treated as the first bonus payment to which Mr. Cole
is entitled under this Agreement since Mr. Cole was employed as Calavo’s Chief
Executive Officer and President as of January 31, 2011, which was the last day
of the first quarter in Calavo’s 2011 fiscal year.
     3. In the sole discretion of Calavo’s Compensation Committee and Board of
Directors (with Mr. Cole abstaining from voting), Calavo may elect to extend the
term of this Agreement to cover Calavo’s 2012 fiscal year, in which event each
$100,000 bonus payment shall be paid by Calavo as promptly as possible following
the completion of the applicable 2012 fiscal quarter if Mr. Cole is employed as
Calavo’s Chief Executive Officer and President as of the last day of the fiscal
quarter. Any extension of the term of this Agreement must be communicated in

1



--------------------------------------------------------------------------------



 



writing to Mr. Cole by Calavo and must be agreed to in writing by Mr. Cole in
order to be binding. If the Terra of this Agreement is extended to cover
Calavo’s 2012 fiscal year, Calavo shall thereafter have discretion to extend the
term of this Agreement to cover the 2013 fiscal year based upon the terms set
forth in the preceding two sentences.
     4. Nothing in this Agreement shall be construed as (a) altering the “at
will” nature of Mr. Cole’ s employment with Calavo, (b) creating an employment
contract for any minimum term of employment, or (c) requiring Mr. Cole to
continue to serve as Calavo’s Chief Executive Officer and President.
     5. This Agreement shall be governed by California law.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

            CALAVO GROWERS, INC.
      By:   /s/ STEVEN HOLLISTER         Name:   STEVEN HOLLISTER       
Title:   CHAIRMAN, COMPENSATION COMMITTEE            /s/ Lecil E. Cole      
Lecil E. Cole            

2